        Case 1:18-cr-00319-LTS Document 283
                                        280 Filed 09/23/20
                                                  09/22/20 Page 1 of 2

                            Law Offices of Ezra Spilke

                                                               1825 Foster Avenue, Suite 1K
                                                                  Brooklyn, New York 11230
                                                                           t: (718) 783-3682
                                                                     e: ezra@spilkelaw.com
                                                                         www.spilkelaw.com

                                                     September 22, 2020

BY ECF
The Honorable Laura Taylor Swain
United States District Court                        MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Fertides et al., No. 18 Cr. 319 (LTS)

Dear Judge Swain:

       I write to respectfully request a sixty-day adjournment of Noel Martinez's
sentencing hearing scheduled for October 13, 2020. I have conferred with counsel
for the government, who has no objection to this request.

       The reason for this request is to allow Mr. Martinez to litigate a motion to
vacate his conviction filed in New York Supreme Court for the County of New York.
On June 5, 2020, Mr. Martinez pleaded guilty to a single count charging a violation
of 18 U.S.C. § 924(c)(1)(A)(ii). Before entering that plea but after the indictment in
this case was unsealed, Mr. Martinez entered a plea of guilty to second-degree
attempted robbery in Manhattan Supreme Court. That court imposed a sentence of
five years' imprisonment. In advising Mr. Martinez about changing his plea in state
court, his state lawyer falsely led Mr. Martinez to believe that he could serve his
state sentence concurrently with any sentence that this Court would impose.

       Based on that advice, Mr. Martinez entered a plea of guilty in state court and
received a five-year sentence. The sentence that this Court imposes must run
consecutive to that sentence. This result is against the stated intention of all the
parties to the state-court plea: the state court, Mr. Martinez's state lawyer, Mr.
Martinez and the District Attorney's Office. Mr. Martinez thus received ineffective
assistance of counsel and his plea of guilty in state court was not knowing,
voluntary and intelligent. He is, thus, entitled to relief pursuant to New York
Criminal Procedure Law 440.10(h).

      Mr. Martinez has made the motion, which he filed earlier today, and has
requested an evidentiary hearing. An adjournment will permit Mr. Martinez to seek
        Case 1:18-cr-00319-LTS Document 283
                                        280 Filed 09/23/20
                                                  09/22/20 Page 2 of 2

Hon. Laura Taylor Swain
September 22, 2020
Page 2 of 2

the aforementioned relief. As stated, the government has no objection to this
request. Thank you for your considerate attention to this important matter.

                                             Respectfully submitted,

                                              /s Ezra Spilke
                                             Ezra Spilke
                                             1825 Foster Avenue, Suite 1K
                                             Brooklyn, New York 11230
                                             (718) 783-3682
                                             Counsel for Noel Martinez

Cc:   All counsel of record by ECF



The sentencing is adjourned to December 15, 2020, at 10:00 a.m. as a control date. Counsel
shall file a status report by December 1, 2020. DE# 280 resolved.
SO ORDERED.
9/23/2020
/s/ Laura Taylor Swain, USDJ
